Citation Nr: 0114472	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who had active 
service from November 
1941 to August 1942 and from May 1945 to June 1945.  The 
veteran was a prisoner of war (POW) from April 1942 to August 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The appellant filed a claim for dependency and indemnity 
compensation in August 1999.

3.  The veteran died in August 1965 at the age of 47; the 
immediate cause of death was listed as a gunshot wound; no 
contributing causes were identified.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSION OF LAW

The injury that caused the veteran's death was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

First, with respect to the new notice provisions, the RO 
provided the appellant with an application and notified her 
by letter dated in September 1999, that preliminarily she 
needed to send in evidence of the veteran's active service, 
his death certificate and her marriage certificate.  The 
appellant returned the application and necessary 
documentation by letter dated in November 1999.  The RO then 
wrote the appellant in March 2000, advising her that in order 
to proceed with her claim, she needed to send in medical 
evidence (preferably contemporaneous clinical records) 
showing (1) the condition that was incurred in or aggravated 
coincident to service, (2) treatment of the condition(s) that 
caused or contributed to the veteran's death, and (3) the 
condition that caused the veteran's death is related to a 
disease or injury claimed to be of military service origin.  
The RO reiterated what medical evidence was needed to succeed 
with the claim in the May 2000 rating determination and the 
August 2000 statement of the case.  Moreover, the RO also 
explained in the statement of the case how the evidence 
received in support of the claim was deficient.  With regard 
to VA's duty to advise the claimant of each party's 
responsibility to produce certain evidence, the RO obtained 
verification of the veteran's service and the appellant 
provided all the preliminary documentation requested by the 
RO.  The appellant makes no allegations that there are 
existing federal government records or nongovernment records 
that could substantiate her claim, which have not been 
located and associated with the claims file.  Therefore, the 
Board finds that the duty to advise the appellant of the 
responsibility of the parties to obtain evidence is moot.

As noted above, the RO advised the appellant of the type of 
medical evidence that was needed to substantiate her claim 
and the appellant made no allegation of outstanding records 
of any kind.  The RO has no duty to assist in obtaining 
records when no records have been alleged to exist.  The 
Board finds, therefore, that the RO has fulfilled or exceeded 
its duty under the VCAA.  Given the circumstances of this 
matter, the Board can not find any basis under the VCAA to 
defer adjudication.  


II.  Entitlement to Compensation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.)  See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accrued benefits may be paid to the surviving spouse, 
children or parents of a veteran to which the veteran was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at the date of death.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (a) (2000).

Application for accrued benefits must be filed within one 
year after the veteran's date of death.  A claim for death 
pension, compensation, or dependency and indemnity 
compensation, by an apportionee, surviving spouse, child or 
parent is deemed to include claim for any accrued benefits.  
38 U.S.C.A. §§  5101(a), 5121(c) (West 1991 & Supp. 2000); 
38 C.F.R. §§  3.152(a), 3.1000 (c) (2000).

The application for dependency and indemnity compensation was 
filed in August 1999. 

Service medical and personnel records in this matter consist 
only of an Affidavit for Philippine Army Personnel, which was 
executed by the veteran and dated in May 1945.  The affidavit 
reflects no response under "Chronological Record of Wounds 
and Illnesses Incurred."   

A certificate from the Office of the Local Civil Registrar, 
Santa Cruz, Laguna, Republic of Philippines, reflects that 
the veteran died in August 1965 from a gunshot wound.  The 
certificate is dated in May 1993.

The appellant contends in her substantive appeal dated in 
September 2000, that the veteran experienced swelling of the 
feet, legs, muscle and ankle joint with "localized edema" 
while in service.  She also alleges that he had a "peptic 
ulcer," "depressive neurosis" and "epileptic seizure," 
which were the main reasons for the veteran's death.  The 
appellant states that the veteran accidentally shot himself 
because of a convulsive attack due to "depressive 
neurosis."

The service medical and administrative records are negative 
for treatment, diagnosis or specific complaint of a gunshot 
wound.

The Board must point out that the application for benefits 
was filed one month short of 34 years after the veteran's 
death.  The Board finds that the appellant failed to file a 
timely application for accrued benefits and as a matter of 
law, is not entitled to accrued benefits.  The Board further 
notes that even if the appellant had filed a timely 
application, the administrative file contains no evidence of 
disability of any kind, or upon which service connection 
could be supported.

The Board notes that the appellant offers no evidence that 
she possesses the proper professional credentials to render a 
medical opinion.  The appellant's contentions that the 
veteran suffered from various illnesses, which contributed to 
the accidental shooting of the veteran, are not supported by 
any medical documentation.   The Board finds no competent 
evidence to support her allegations of disability and medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board further notes that while the RO did not 
adjudicate the claim on the merits, since its denial was 
predicated on the same essential flaw, i.e., no disability 
due to service that caused or contributed substantially and 
materially to cause death, and the claimant was fully 
informed of the factual and legal basis for this conclusion, 
the Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

Finally, the Board notes that the appellant has been fully 
informed of the type and content of the evidence required to 
support her claim.  The claim in this matter is completely 
devoid of competent evidence or even the allegation of the 
existence of competent evidence to support the claim.  
Accordingly, it is impossible to believe that any pending 
regulatory provision to implement the VCAA with regard to 
notice or the duty to assist could change the outcome on this 
record.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
("strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in the Court's unnecessarily imposing 
additional burdens on the [Board of Veterans' Appeals] and 
[the Department of Veterans Affairs] with no benefit flowing 
to the veteran.")  


ORDER

The claim for service connection for cause of death is 
denied.



_______________________________
	Richard B. Frank
Member, Board of Veterans' Appeals



 

